WEBB, Judge.
We affirm the judgment of the Superior Court. We believe the plaintiff is a third party beneficiary to a contract between Robert Clark and T. G. Proctor, Jr. The principles governing third party beneficiary contracts are discussed in Vogel v. Supply Company, 277 N.C. 119, 177 S.E. 2d 273 (1970). See also Trust Co. v. Processing Co., 242 N.C. 370, 88 S.E. 2d 233 (1955) and Alva v. Cloninger, 51 N.C. App. 602, 277 S.E. 2d 535 (1981). The intention of the parties, as expressed in the contract, is that in the event of the death of Robert Clark without the property being conveyed to Mr. Clark, the original defendant would convey the property to the plaintiff. We hold that the contract was intended for the direct benefit of the plaintiff and is enforceable by her.
The appellants contend the agreement may not be enforced because the plaintiff did not receive her right to have the property conveyed to her until the death of Robert Clark. The appellants argue that Robert Clark has attempted to leave this property to plaintiff by a will which was not executed in accordance with the requirements for testamentary disposition. We do not believe the plaintiffs right to the property was given to her by will. At the time of the execution of the agreement, she had a right. The fact that this right did not become fully vested until Mr. Clark’s death does not mean that Mr. Clark had to execute an instrument that complies with the requirements for a will in order to vest this right. There are other third party beneficiary contracts which may be enforced by the beneficiary after the death of a contracting party. Life insurance contracts are examples.
Affirmed.
Judges Vaughn and Wells concur.